Appeal Dismissed and Memorandum Opinion filed November 18, 2021.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-21-00308-CV

                           LINDA J. TREZVANT, Appellant

                                               V.

      STEVE ZAMPRELLI AND KIMBERLY ZAMPRELLI, Appellees

               On Appeal from the County Civil Court at Law No. 2
                             Harris County, Texas
                        Trial Court Cause No. 1165967


                              MEMORANDUM OPINION

       This is an appeal from a judgment signed May 26, 2021.1 The notice of appeal

       1
         The underlying lawsuit was an eviction proceeding originally filed in the justice court
and appealed for trial de novo in the county civil court at law. Appellees Steve Zamprelli and
Kimberly Zamprelli requested a writ of possession and for an award of $2,433.00 in attorney’s
fees. The county civil court at law rendered summary judgment directing the county clerk to issue
a writ of possession and awarded appellees $1,250.00 in attorney’s fees. The “final summary
judgment” contained a Mother Hubbard clause that “all other relief not expressly granted herein is
hereby DENIED.” While the Mother Hubbard clause is insufficient to make a judgment final in a
case that is not resolved by a conventional trial on the merits, the May 26, 2021 judgment
nonetheless actually disposed of all remaining parties and claims, so it is a final judgment for
was filed May 25, 2021, and thus is deemed to have been filed on the same day as
the judgment. See Tex. R. Civ. P. 27.1(a).

      Although the notice of appeal was purported to be filed by pro se appellant
Linda J. Trezvant both on her own behalf and on behalf of Michael Trezvant, who
did not personally sign the notice of appeal, a pro se party cannot file a notice of
appeal on behalf of another person. Paselk v. Rabun, 293 S.W.3d 600, 606 (Tex.
App.—Texarkana 2009, no pet.). The court notified the parties that the appeal would
be dismissed as to Mr. Trezvant unless a response was filed on or before October
11, 2021, showing meritorious grounds for continuing the appeal as to him. No
response was filed. Accordingly, this appeal is dismissed for want of jurisdiction as
to Michael Trezvant.

      As for Linda J. Trezvant, her brief was required to be filed on August 5, 2021.
On October 5, 2021, Ms. Trezvant was warned that the appeal would be dismissed
for want of prosecution unless she filed a brief with this court before October 19,
2021. No brief was filed. Accordingly, the appeal is dismissed as to Linda J.
Trezvant for want of prosecution, thus fully resolving the appeal. See Tex. R. App.
P. 42.3(c) (allowing involuntary dismissal of case because appellant failed to comply
with notice from clerk requiring response or other action within specified time).



                                     PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




purposes of appeals. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200, 203–04 (Tex. 2001).

                                            2